         Case 1:17-cv-11633-DJC Document 329 Filed 09/15/20 Page 1 of 5



                           UNITED STATES DISTRICT COURT

                              DISTRICT OF MASSACHUSETTS



SECURITIES AND EXCHANGE                               Civil Action No. 17-cv-11633
COMMISSION,

                       Plaintiff,

        v.

NAVELLIER & ASSOCIATES, INC. and
LOUIS NAVELLIER,

                       Defendants




        DEFENDANTS’ PROPOSED BRIEFING SCHEDULE REGARDING FINDINGS
                  OF FACT AND CONCLUSIONS OF LAW




       Pursuant to the Court’s Order (DKT#325) counsel for the respective parties met and

conferred by phone on September 14 and September 15, 2020 in an attempt to agree on a

proposed briefing schedule, but were unable to reach agreement, therefore Defendants’ counsel

(who is traveling by car on vacation, and is dictating this response) hereby submits Defendants’

position. Defendants’ counsel proposed that the SEC file its proposed findings of fact and
         Case 1:17-cv-11633-DJC Document 329 Filed 09/15/20 Page 2 of 5



conclusions of law by September 30, 2020 and that Defendants file their responsive findings of

fact and conclusions of law by October 14, 2020, and if the SEC moves for leave to file a reply,

and it is granted, Defendants be allowed to file a sur-reply. Defendants believe that the SEC has

misled the Court on numerous occasions, including urging the Court not to await the U.S.

Supreme Court’s decision in Liu for guidance before issuing its Final Judgment regarding

disgorgement. Therefore, Defendants would like an opportunity to respond to the SEC’s

assertions. Defendants’ counsel also sought agreement from the SEC that it would not seek to

expand, via discovery or “new evidence” that had not previously been submitted, in support

and/or opposition to the previous briefing regarding disgorgement/Final Judgment. The record is

the record and therefore is limited to the evidence presented by the respective parties, in support

of their positions regarding disgorgement/Final Judgment at the time the parties submitted their

positions regarding disgorgement/Final Judgment. The SEC is the party that sought remand for

findings of fact and conclusions of law, based on the record presented at the time the Court

issued its disgorgement/Final Judgment. The Court of Appeals remanded for the limited purpose

of obtaining the Court’s findings of fact and conclusions of law in light of Liu based on the

record submitted by the parties at the time the Court issued its Final Judgment. Remand was

ordered for the Court to issue findings of fact and conclusions of law based on the record, but

taking into account and applying the guidance provided by the Supreme Court in Liu.

       Plaintiff’s counsel proposed a briefing schedule whereby it would submit its proposed

findings of fact and conclusions of law by October 30, 2020 and Defendants would have two

weeks thereafter to respond.

       Because counsel were unable to agree, Plaintiff’s counsel indicated that he would submit

a proposed schedule indicating the parties’ various positions, however because Defendants’
         Case 1:17-cv-11633-DJC Document 329 Filed 09/15/20 Page 3 of 5



counsel is traveling, by car, and would be unable to review the proposed briefing schedule, he

has dictated this response to indicate Defendants’ position.




       Respectfully submitted,




DATED: September 15, 2020           LAW OFFICES OF SAMUEL KORNHAUSER



                                             By:     /s/ Samuel Kornhauser (dictated)
                                                     Samuel Kornhauser, Esq.
                                                     Bar No. 83528
                                                     Law Offices of Samuel Kornhauser
                                                     155 Jackson Street, Suite 1807
                                                     San Francisco, California, 94111
                                                     Telephone: (415) 981-6281
                                                     Email: skornhauser@earthlink.net
                                                     Attorney for Defendants

                                                     BROOKS & DeRENSIS
                                                     Steven Brooks
                                                     111 Devonshire Street, Suite 800
                                                     Boston, MA 02109
                                                     Telephone: (857) 259-5200
                                                     Email: sbrooks@bdboston.com

                                                     Attorneys for Defendants
         Case 1:17-cv-11633-DJC Document 329 Filed 09/15/20 Page 4 of 5



                  CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1

       Pursuant to Local Rule 7.1, the undersigned met and conferred on September 14 with

Plaintiff’s counsel but were unable to reach agreement.




DATED: September 15, 2020           LAW OFFICES OF SAMUEL KORNHAUSER



                                            By:     /s/ Samuel Kornhauser
                                                    Samuel Kornhauser, Esq.
                                                    Bar No. 83528
                                                    Law Offices of Samuel Kornhauser
                                                    155 Jackson Street, Suite 1807
                                                    San Francisco, California, 94111
                                                    Telephone: (415) 981-6281
                                                    Email: skornhauser@earthlink.net
                                                    Attorney for Defendants
         Case 1:17-cv-11633-DJC Document 329 Filed 09/15/20 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I certify that on September 15, 2020, a copy of the foregoing was electronically filed

through the ECF system and will be sent electronically to all persons identified in the Notice of

Electronic Filing and that paper copies will be sent to those indicated as non-registered

participants.



Dated: September 15, 2020                            /s/ Dan Cowan
                                                     Dan Cowan
